DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 6/6/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ULRICH et al. (US Pub. 2015/0241316) in view of ROSSI et al. (US Pub. 2003/0055603).
Regarding claims 1 and 2:  ULRICH discloses:  A system for assessing and servicing a refrigeration system (abstract; FIG. 2), the system comprising: at least one sensor configured to collect at least one measurement of temperature (98 in FIG. 1); at least one fluid charging device (2, 2’, 3, the hose from 10 to 93, and the associated connections) configured to modify a level of refrigerant in the vehicle refrigeration system (para. 42-43); and at least one user device (1) communicatively coupled to the at least one sensor (connections to sensors at 20, 21, 22, 90, 98), and configured to: receive the at least one measurement from the at least one sensor (para. 41); process the at least one measurement to generate at least one result while the level of refrigerant is modified in the vehicle refrigeration system by the at least one fluid charging device (para. 63-65; para. 42-43); and display (30) the at least one result (para. 41).
ULRICH does not specify that his refrigeration system is a vehicle refrigeration system.
ROSSI however does specify a vehicle refrigeration system (para. 20) for his diagnostic and servicing device.
One skilled in the art at the time the application was effectively filed would be motivated to use the method of ULRICH on a vehicle refrigeration system as taught by ROSSI because there are many vehicles in use and most of them have air conditioners therefore providing an obvious market for refrigeration diagnostic and servicing devices.  ROSSI also teaches that his device is for use on any air conditioning or refrigeration system (para. 20) showing that diagnostic devices such as that of ROSSI and ULRICH are applicable to any type of refrigeration system.
Since ULRICH does not teach a vehicle, he does not teach providing a temperature sensor to an air vent of a vehicle, wherein the temperature sensor is configured to measure a temperature of air flowing from the vent.
ROSSI however does teach providing a temperature sensor (58 in FIG. 2) to an air vent of a vehicle (SA, supply air in FIG. 1), wherein the temperature sensor is configured to measure a temperature of air flowing from the vent (para. 49).
One skilled in the art at the time the application was effectively filed would be motivated to measure the temperature of the supply air as taught by ROSSI when the system of ULRICH is used on a vehicle so that the user can verify that the system is working properly.  This measurement is discussed in para. 59 and shown in the algorithm in para. 67-70.  The algorithm diagnoses the functioning of the refrigeration system (abstract) and therefore the “cooling inside the vehicle”, thus meeting the limitations of claim 2.
ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH), which can then be remedied by adding refrigerant (para. 13, 43 of ULRICH).
Regarding claim 3:  ULRICH discloses:  a second sensor (20 in FIG. 1) disposed in situ within the vehicle refrigeration system (FIG. 1) and configured to collect a second measurement of refrigerant pressure (Pc, para. 41) wherein the at least one user device is communicatively coupled to the second sensor (FIG. 1) and configured to process the second measurement of refrigerant pressure to generate the at least one result (para. 13-17).
Regarding claim 4:  ULRICH discloses:  a third sensor (22 in FIG. 1) disposed in situ within the vehicle refrigeration system (FIG. 1) and configured to collect a third measurement of refrigerant temperature (para. 41), wherein the at least one user device is communicatively coupled to the third sensor and configured to process the third measurement of refrigerant temperature to generate the at least one result (para. 13-17).
Regarding claim 5:  ULRICH discloses:  the at least one user device is further configured to display the at least one result updated in real-time (para. 43-44) while the level of refrigerant is modified in the vehicle refrigeration system by the at least one fluid charging device (para. 43-44).
Regarding claims 6 and 7:  ULRICH discloses:  A method for assessing and servicing a refrigeration system (abstract; FIG. 2), the method comprising: measuring, by at least one sensor at least one measurement of temperature (from 98 in FIG. 1); receiving, by at least one user device (1), electronic signals of the at least one measurement of temperature (para. 41); processing, by the at least one user device, the at least one measurement of temperature to generate at least one result while the level of the refrigerant is modified in the vehicle refrigeration system by a fluid charging device (para. 63-65; 42-43); and displaying (at 30), on the at least one user device, the at least one result (para. 41).
ULRICH does not specify that his refrigeration system is a vehicle refrigeration system.
ROSSI however does specify a vehicle refrigeration system (para. 20) for his diagnostic and servicing device.
One skilled in the art at the time the application was effectively filed would be motivated to use the method of ULRICH on a vehicle refrigeration system as taught by ROSSI because there are many vehicles in use and most of them have air conditioners therefore providing an obvious market for refrigeration diagnostic and servicing devices.  ROSSI also teaches that his device is for use on any air conditioning or refrigeration system (para. 20) showing that diagnostic devices such as that of ROSSI and ULRICH are applicable to any type of refrigeration system.
Since ULRICH does not teach a vehicle, he does not teach providing a temperature sensor to an air vent of a vehicle, wherein the temperature sensor is configured to measure a temperature of air flowing from the vent.
ROSSI however does teach providing a temperature sensor (58 in FIG. 2) to an air vent of a vehicle (SA, supply air in FIG. 1), wherein the temperature sensor is configured to measure a temperature of air flowing from the vent (para. 49).
One skilled in the art at the time the application was effectively filed would be motivated to measure the temperature of the supply air as taught by ROSSI when the system of ULRICH is used on a vehicle so that the user can verify that the system is working properly.  This measurement is discussed in para. 59 and shown in the algorithm in para. 67-70.  The algorithm diagnoses the functioning of the refrigeration system (abstract) and therefore the “cooling inside the vehicle”, thus meeting the limitations of claim 7.
ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  Therefore the analysis done in para. 91 is assessing conditions while the charging takes place, thus meeting the limitations of claim 8.  ROSSI also teaches that the assessing comprises determining a fluid level in the system based on a subcooling value of the fluid (para. 91, see condition F5 if SC (subcooling) is low, add charge) wherein subcooling is determined using at least measured parameter (para. 64).
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH), which can then be remedied by adding refrigerant (para. 13, 43 of ULRICH).
Regarding claim 8:  ULRICH discloses:   receiving, by the at least one user device, a second measurement of refrigerant pressure (Pc from 20 in FIG. 1; para. 41) and a third measurement of refrigerant temperature (from 22; para. 41); and processing, by the at least one user device, the second measurement of the refrigerant pressure and the third measurement of the refrigerant temperature while the level of the refrigerant is modified to generate the at least one result (para. 43-44).
Regarding claim 10:  ULRICH discloses:  displaying the at least one result is updated in real-time while the level of the refrigerant is modified in the vehicle refrigeration system by a fluid charging device (para. 43-44).
Regarding claim 11:  ULRICH discloses:  A system for servicing a vapor compression refrigeration system (FIG. 1), comprising: a first sensor (20) configured to be in situ within the vapor compression refrigeration system (at 92 in FIG. 1) and configured to take at least one first measurement (Pc; para. 41); a second sensor (98) and configured to take at least one second measurement of temperature (T2; para. 41); at least one user device (1, 2, 3) communicatively coupled to the first sensor and the second sensor (FIG. 1), comprising: a fluid charging apparatus (3 in FIG. 2) configured to modify a level of refrigerant in the vapor compression refrigeration system (para. 43); and a user equipment (1) configured to: receive the at least one first measurement and at least one second measurement (para. 41); process the at least one first measurement and the at least one second measurement to generate at least one result (para. 41) while the level of refrigerant is modified in the vapor compression refrigeration system by the fluid charging apparatus (para. 42-43; 63-65); and display the at least one result (para. 41).
ULRICH does not specify that his refrigeration system is a vehicle refrigeration system.
ROSSI however does specify a vehicle refrigeration system (para. 20) for his diagnostic and servicing device.
One skilled in the art at the time the application was effectively filed would be motivated to use the method of ULRICH on a vehicle refrigeration system as taught by ROSSI because there are many vehicles in use and most of them have air conditioners therefore providing an obvious market for refrigeration diagnostic and servicing devices.  ROSSI also teaches that his device is for use on any air conditioning or refrigeration system (para. 20) showing that diagnostic devices such as that of ROSSI and ULRICH are applicable to any type of refrigeration system.
Since ULRICH does not teach a vehicle, he does not teach providing a temperature sensor to an air vent of a vehicle, wherein the temperature sensor is configured to measure a temperature of air flowing from the vent.
ROSSI however does teach providing a temperature sensor (58 in FIG. 2) to an air vent of a vehicle (SA, supply air in FIG. 1), wherein the temperature sensor is configured to measure a temperature of air flowing from the vent (para. 49).
One skilled in the art at the time the application was effectively filed would be motivated to measure the temperature of the supply air as taught by ROSSI when the system of ULRICH is used on a vehicle so that the user can verify that the system is working properly.
ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH), which can then be remedied by adding refrigerant (para. 13, 43 of ULRICH).
Regarding claim 19:  ULRICH discloses:  the first sensor (21) is connected to a high-pressure port (93) of the vapor compression refrigeration system and the fluid charging apparatus (3) of the at least one user device is coupled to a low-pressure port of the vapor compression refrigeration system to modify the level of the refrigerant (para. 42-43;  Please note that ULRICH does not explicitly state that the refrigerant enters the system through the low pressure port, however the Examiner takes Official Notice that when filling a refrigeration system, the refrigerant is added on the low pressure side so that less pressure has to be supplied with the fluid and there will be less chance for leaks.).
Regarding claim 20:  ULRICH does not explicitly state that at least one of the assessed conditions comprises a fluid level in the vehicle refrigeration system although it is heavily implied by teaching that an unskilled user can be prompted by the computer which is trained by an expert of what actions to take (para. 63) and these actions include adding refrigerant to the system (para. 43).
ROSSI however does explicitly teach that the algorithm in para. 91 shows conditions that indicate that fluid level/charge is too low or high and the user then adds or removes fluid as needed.  The apparatus in FIG. 2 of ROSSI also shows that it is connected to the fluid lines and simultaneously taking measurements and adding or removing fluid (para. 52).  Therefore the analysis done in para. 91 is assessing conditions while the charging takes place.  ROSSI also teaches that the assessing comprises determining a fluid level in the system based on a subcooling value of the fluid (para. 91, see condition F5 if SC (subcooling) is low, add charge) wherein subcooling is determined using at least measured parameter (para. 64).  This indicated level is an indication to remove refrigerant.  And all this is done in real-time as discussed in para. 43-44 of ULRICH.
One skilled in the art at the time the application was effectively filed would be motivated to use the display of ULRICH to show that the refrigerant level is too low as taught by ROSSI because this is one of the conditions that can expertly trained into the system (para. 63 of ULRICH), which can then be remedied by adding refrigerant (para. 13, 43 of ULRICH).
Claim(s) 9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ULRICH and ROSSI in view of KANE et al. (US Pub. 2013/0245965).
Regarding claims 9 and 16-18:  ULRICH shows a wired connection between the sensors (e.g. 98, 22) and the user device 1 and only uses the generic term “port” (para. 41) or “socket (para .66) and so does not specify a headphone jack or USB connection.  ULRICH also teaches wireless communication of signals (para. 57-58) to a cellular phone (para. 62), but does not teach that the sensors themselves wirelessly transmit the signal representative of the measured one or more parameters to a cellular enabled handheld device via a short-range wireless signal.
KANE however does teach HVAC test and measurement sensors (abstract), wherein FIG. 9 shows an embodiment where the “base units” such as 922 are attached to a particular sensor (704; para. 66).  This integrated sensor unit has a sensor interface 702 that wirelessly transmits to device 920, which can be Bluetooth enabled (para. 63) and can be a smartphone (para. 64).  Therefore KANE explicitly teaches a sensor that “directly transmits, to a cellular enabled handheld device, via a short range wireless signal”.  KANE teaches that the tablet or smartphone will receive the transmitted sensor information and perform data processing and user interface functions (para. 58), which is a software application configured to process the measured one or more parameters.  FIG. 9 shows that this smartphone/tablet 920 is separate and detached from the sensors.  Such sensors would also be separate and detached from the fluid charging apparatus.
One skilled in the art at the time the application was effectively filed would be motivated to use the wireless connection and smartphone of KANE for the connection between the sensors and the user equipment of ULRICH so that it is easier for the user to move around while using the user equipment.  Furthermore, using a wireless connection instead of a hardwired one is “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B).  In this case the known elements are a wired connection versus a wireless connection and the predictable results are that information is transmitted from the sensors to the user equipment.  Such a use of known smartphone technology also cuts down on technology costs because it is utilizing hardware (processor, memory, display, etc.) that many people are already carrying around in their smartphones, instead of providing it on a dedicated diagnostic device.
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ULRICH and ROSSI in view of KANE et al. (US Pub. 2013/0245965).
Regarding claims 12 and 13:  ULRICH discloses taking a temperature at 22 and an in situ sensor at 21, but does not specify that the temperature measurement is in situ.  It is possible to take a temperature measurement from outside the fluid conduit.
LECHNER however does teach an integrated sensor in FIG. 2 where he shows the temperature component (40) and the pressure component (20) in the same housing (168) which can be screwed into a single port at 172, to be in direct contact with the fluid (FIG. 2, 3).  If this sensor were used to replace those of ULRICH, one would be at the pressure port at 92 and one would be at the low pressure port at 93, thus meeting the limitations of claim 13.
One skilled in the art would be motivated to use the integrated sensor of LECHNER to replace the two separate sensors of ULRICH so that less entry points and possible opportunities for leakage need to be made into the refrigerant circuit.  Furthermore, the integrated sensor of LECHNER allows the temperature and pressure values to compared against one another for calibration purposes (col. 3 lines 10-25 of LECHNER.  Furthermore, processing and communications circuitry can be used for both of the sensors (col. 4 lines 41-51 of LECHNER) instead of having dedicated circuits for each sensor.  Furthermore, making separate parts integral has been held to be within the capabilities of the skilled artisan unless it produces some new and unexpected result (see MPEP 2144.04 IV C).
Regarding claim 14:  ULRICH discloses:  the at least one first measurement comprises a pressure (Po) obtained by the  first sensor (21; para. 42).
Regarding claim 15:  ULRICH discloses:  the user equipment (1) is removably attached to the fluid charging apparatus (3 in FIG. 2; “can be connected” in para. 43).
Response to Amendment/Argument
The amendments to the claims to overcome previous rejections under 35 U.S.C. 112 are acknowledged and said rejections are accordingly withdrawn.
The Applicant has argued that SUBRAMANIAN does not teach all of the limitations of claims 1 and 11 as currently amended.  This argument is moot as the rejections are now based on ULRICH in view of ROSSI as necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856